Citation Nr: 1011479	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-17 450A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from June 1970 to 
June 1973, including service in the Republic of Vietnam from 
November 1970 to May 1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that rating decision, the RO denied service 
connection for PTSD, and the Veteran's disagreement with that 
decision led to this appeal.  

In a decision dated in October 2007, the Board denied the 
PTSD service connection claim.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In an order dated in March 2009, the Court granted a Joint 
Motion for Remand (Joint Motion), which included a request 
that the Board decision be vacated and the case be remanded 
to the Board.  The case is now before the Board for further 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for PTSD based on 
stressors he experienced in Vietnam.  The Veteran reported 
that he served at Long Binh and sometime around June 1971, 
while driving to a temporary duty assignment at Chu Lai, 
passed through a village where a bridge had recently been 
blown up, and he saw bodies of North Vietnamese who had been 
killed.  He said he had to drive through a lot of these 
villages a lot of times.  

In February 2003, the RO wrote to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
seeking assistance in verification of the Veteran's claimed 
in-service stressors.  The RO listed the Veteran's unit of 
assignment, described the claimed stressful incident, and 
stated that it was enclosing a copy of the Veteran's 
statement involving the incident and a copy of a DD Form 20 
[DA Form 20].  In its response in April 2004, USASCRUR stated 
that the Veteran's DA Form 20 provided by the RO was 
incomplete and did not list the Veteran's units of assignment 
during his tour in Vietnam.  USASCRUR said that future 
requests must include a complete copy of the Veteran's DA 
Form 20, which is maintained in his Official Military 
Personnel File (OMPF).  USASCRUR also said that information 
regarding the Veteran's temporary duty (TDY) assignments 
should also be maintained in his OMPF.  

In the Joint Motion, it was noted that the DA Form 20 in the 
claims file includes a page of unit assignments.  It was 
stated that the parties were therefore led to believe that 
the RO provided USASCRUR a copy of the DA Form 20 that was 
missing the page of unit assignments.  The parties found no 
evidence that despite being notified of this deficiency that 
VA attempted to resubmit a complete copy of the DA Form 20 to 
USASCRUR and pointed out that the duty assist requires that 
this be done.  The Board will request that this be 
accomplished, and in addition, that action be taken to 
attempt to obtain the Veteran's complete OMPF as it may, 
according to USASCRUR, include information regarding TDY 
assignments, and such may be pertinent to the Veteran's 
claim.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and 
associate with the claims file the 
Veteran's entire OMPF (Official 
Military Personnel File).  Unsuccessful 
efforts to obtain such records, from 
the National Personnel Records Center 
or from the service department, must be 
documented in the claims file.  

2.  Then, the AMC/RO should make a new 
request to USACRUR for assistance in 
verification of the Veteran's claimed 
stressor(s).  With that request the 
AMC/RO should submit a complete copy of 
the Veteran's DA Form 20, information 
from the Veteran's OMPF regarding TDY 
assignments, along with all other 
relevant information, e.g., stressor 
statement(s) from the Veteran.  The 
request and USACRUR response should be 
documented fully in the claims file.  

3.  After completion of the above and 
any additional development deemed 
necessary, to include an additional VA 
PTSD examination and nexus opinion if 
warranted, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


